UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials oSoliciting Material Under Rule 14a-12 CAVALIER HOMES, INC. (Name of Registrant as Specified in Its Charter) LEGACY HOUSING, LTD. GPLH, LC SHIPLEY BROTHERS, LTD. K-SHIPLEY, LLC D-SHIPLEY, LLC B-SHIPLEY, LLC FEDERAL INVESTORS SERVICING, LTD FEDERAL INVESTORS MANAGEMENT, L.C. KENNETH E. SHIPLEY CURTIS D. HODGSON DOUGLAS M. SHIPLEY BILLY G. SHIPLEY MICHAEL R. O’CONNOR (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: THE CAVALIER HOMES COMMITTEE FOR CHANGE April 8, Dear Fellow Stockholder: The members of the Cavalier Homes Committee for Change (the “Committee” or “we”) are the beneficial owners of an aggregate of1,694,892 shares of common stock of Cavalier Homes, Inc. (“Cavalier” or the “Company”), representing approximately 9.6% of the outstanding shares of common stock of the Company.For the reasons set forth in the attached Proxy Statement, we do not believe the Board of Directors of the Company is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders (the “Annual Meeting”) scheduled to be held on Tuesday, May 19, 2009, beginning at 11:00 A.M., Central Daylight Time, at the Company’s office at 32 Wilson Boulevard 100, Addison, Alabama 35540, for the following: 1. To elect the Committee’s slate of three director nominees to Cavalier’s Board of Directors in opposition to three of the Company’s incumbent directors; 2. To consider the ratification and approval of the appointment by the Board of Directors of Carr, Riggs & Ingram, LLC as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2009; and 3. To transact any other business that may properly come before the Annual Meeting or any adjournment(s) of such meeting. We are not seeking control of the Board of Directors at the Annual Meeting.Through the attached Proxy Statement, we are soliciting proxies to elect our three nominees.Stockholders will also have the opportunity to vote for the candidates who have been nominated by Cavalier other than Thomas A.
